Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00196-CV

                                   Marlon K. JOHN,
                                      Appellant

                                           v.

        HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS,
                              Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2017CV07218
                        Honorable Karen Crouch, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant Marlon K. John.

      SIGNED August 1, 2018.


                                            _________________________________
                                            Patricia O. Alvarez, Justice